        Case 6:18-cr-10018-EFM Document 102 Filed 08/26/19 Page 1 of 2




          UNITED STATES DISTRICT COURT
                                 District of Kansas
                                   (Wichita Docket)


UNITED STATES OF AMERICA,

                    Plaintiff,

             v.                                    CASE NO. 18-CR-10018-01-EFM

TIMMY JOE ROGERS,

                    Defendant.

                                   INFORMATION


The United States Attorney charges:
                                       COUNT 1

                             Receipt of Child Pornography
                                18 U.S.C. 2252A(a)(2)

      On or about March 8, 2014, in the District of Kansas, the defendant,

                                 TIMMY JOE ROGERS,

knowingly received child pornography, as defined in Title 18 United States Code, Section

2256(8)(A), that has been transported in and affecting interstate commerce by any means

including by computer, and using a means and facility of interstate or foreign commerce,

in violation of Title 18, United States Code, Section 2252A(a)(2) and (b)(1).




Respectfully Submitted,


                                          Page 1
        Case 6:18-cr-10018-EFM Document 102 Filed 08/26/19 Page 2 of 2




                                     -2-
STEPHEN R. McALLISTER
United States Attorney

s/Jason W. Hart
JASON W. HART
Assistant United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Ks. S. Ct. No. 20276
Jason.Hart2@usdoj.gov
